PER CURIAM.
M.R., a juvenile, appeals his adjudication of delinquency predicated upon his violation of Miami Springs Ordinance 16-17.1 (also known as Ordinance No. 268, Section I), contending that the said ordinance is unconstitutional.
In the Answer Brief filed in this Court, Appellee, the State of Florida, “concedes that the City of Miami Springs Ordinance, Section I in question, ... is unconstitutional.”
Based on the foregoing concession which is consistent with S. W. v. State, 431 So.2d 339 (Fla. 2d DCA 1983); and W.J.W. v. State, 356 So.2d 48, 50 (Fla. 1st DCA 1978); we hold that Section I of the ordinance in question is unconstitutional. Accordingly, the adjudication of delinquency that was entered against the appellant herein for violation of that section of the ordinance must be reversed.
Reversed.